20-4233-cr
United States v. Tyrone Woolaston

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
29th day of March, two thousand twenty-two.

Present:    ROSEMARY S. POOLER,
            ROBERT D. SACK,
            MYRNA PÉREZ,
                        Circuit Judges.
________________________________________________________

UNITED STATES OF AMERICA,

                         Appellee,

                         v.                                                      20-4233-cr

TYRONE WOOLASTON,

                         Defendant-Appellant. 1

________________________________________________________

Appearing for Appellant:            Robert Lewis, Shearman & Sterling LLP (Christopher L. LaVigne,
                                    on the brief), New York, N.Y.

Appearing for Appellee:             Nathan Rehn, Assistant United States Attorney (Alison Moe,
                                    David Abramowicz, Assistant United States Attorneys, on the
                                    brief), for Audrey Strauss, United States Attorney for the Southern
                                    District of New York, New York, N.Y.


1
    The Clerk of Court is directed to amend the caption as set forth above.
Appeal from the United States District Court for the Southern District of New York (Nathan, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

         Tyrone Woolaston appeals from a judgment of conviction entered on December 18, 2020
by the United States District Court for the Southern District of New York (Nathan, J.). Following
a trial before Judge Robert W. Sweet, a jury convicted Woolaston of conspiracy to distribute and
possess with intent to distribute at least five kilograms of cocaine, in violation of 21 U.S.C. § 846
(“Count One”), and of using and carrying a firearm in furtherance of the conspiracy charged in
Count One, in violation of 18 U.S.C. § 924(c)(1)(A)(i) (“Count Two”). Judge Alison J. Nathan,
assigned to the case after Judge Sweet’s death, denied Woolaston’s post-trial motions for a
judgment of acquittal and for a new trial. United States v. Woolaston, No. 18-cr-212 (AJN), 2020
WL 91488 (S.D.N.Y. Jan. 7, 2020). Judge Nathan then sentenced Woolaston to 120 months’
imprisonment on Count One and a consecutive term of 60 months’ imprisonment on Count Two,
followed by five years of supervised release. We assume the parties’ familiarity with the
underlying facts, procedural history, and specification of issues for review.

       I.      Venue

     Woolaston argues that there was insufficient evidence of venue in the Southern District of
New York (“S.D.N.Y.”), and that Judge Sweet erred in instructing the jury on venue. We disagree.

        In a conspiracy case like this one, “venue is proper in any district in which an overt act in
furtherance of the conspiracy was committed by any of the coconspirators.” United States v.
Svodoba, 347 F.3d 471, 483 (2d Cir. 2003) (internal quotation marks omitted). “Because venue is
not an element of a crime, the government need establish it only by a preponderance of the
evidence.” United States v. Ramirez, 420 F.3d 134, 139 (2d Cir. 2005). We review the sufficiency
of venue evidence “de novo, considering the evidence in the light most favorable to the
government,” United States v. Davis, 689 F.3d 179, 185 (2d Cir. 2012), and “deferring to the jury’s
assessments of the witnesses’ credibility,” United States v. Allah, 130 F.3d 33, 45 (2d Cir. 1997).

        The government introduced evidence that two overt acts occurred in S.D.N.Y. First, Xavier
Williams testified that in 2013, he drove Woolaston from New Jersey to Queens to meet with a
customer of Woolaston’s alleged cocaine-trafficking operation to “work[] on another drug
shipment.” App’x at 671. An investigative analyst testified that there was no practical way to make
this drive without passing through Manhattan, the Bronx, or the Verrazzano-Narrows Bridge, all
of which are in S.D.N.Y. See United States v. Kirk Tang Yuk, 885 F.3d 57, 72 (2d Cir. 2018). This
evidence of a trip through S.D.N.Y. to further the charged conspiracy suffices to sustain venue
there. Id. Woolaston objects that the details of this meeting were “beyond slender,” Appellant’s
Br. at 34, and that the government produced no corroborating evidence. But “a federal conviction
may be supported by the uncorroborated testimony of even a single accomplice if that testimony
is not incredible on its face.” United States v. Baker, 899 F.3d 123, 129 (2d Cir. 2018) (internal
quotation marks and ellipsis omitted). Moreover, “any lack of corroboration goes only to the
weight of the evidence, not to its sufficiency. The weight is a matter for argument to the jury, not
a ground for reversal on appeal.” United States v. Roman, 870 F.2d 65, 71 (2d Cir. 1989).


                                                 2
Woolaston’s counsel apprised the jury of the absence of corroborating evidence of the Queens
meeting. Having heard Woolaston’s arguments, the jury was entitled to credit Williams’s
testimony, which was not incredible on its face.

        Venue was also proper on the government’s second proffered basis: a series of phone calls
and text messages in 2018 between Williams and a government confidential informant, “Jerry,”
while Jerry was in a hotel in Manhattan. “[A] telephone call placed by a government actor within
a district to a conspirator outside the district can establish venue within the district provided the
conspirator uses the call to further the conspiracy.” United States v. Rommy, 506 F.3d 108, 122
(2d Cir. 2007). Woolaston argues that Homeland Security Investigations (“HSI”) agents
improperly “manufactured” this overt act in S.D.N.Y. by, among other things, booking Jerry’s
Manhattan hotel, driving him there from New Jersey, and repeatedly instructing him to call
Williams from the hotel. We have held out the possibility of venue being improper where “key
events occur in one district, but the prosecution, preferring trial elsewhere, lures a defendant to a
distant district for some minor event simply to establish venue.” United States v. Myers, 692 F.2d
823, 847 n.21 (2d Cir. 1982). Given that the key events in this case principally occurred in the
District of New Jersey (“D.N.J.”), we are troubled by the government’s orchestration of minor
events in S.D.N.Y. merely to create venue there. Under different circumstances, that conduct could
possibly furnish grounds for reversal. Nevertheless, we need not decide whether a manufactured
venue defense exists in this Circuit, because even if it did, it would be unavailing to Woolaston.
We have stated that “[t]he concern over a distant district is critical, as the provision for trial in the
vicinity of the crime is a safeguard against the unfairness and hardship involved when an accused
is prosecuted in a remote place.” United States v. Rutigliano, 790 F.3d 389, 399 (2d Cir. 2015)
(internal quotation marks omitted). As S.D.N.Y. and D.N.J. are neighboring districts, that concern
is absent here. And even if, as Woolaston argues, prosecution in a distant district should not be an
essential element of a manufactured venue defense, he does not explain what other unfairness or
hardship he faced from being prosecuted in New York instead of New Jersey.

        For similar reasons, we sustain Judge Sweet’s jury instructions on venue. We review “a
claim of error in jury instructions de novo,” United States v. Aina-Marshall, 336 F.3d 167, 170 (2d
Cir. 2003), reversing a conviction based on the trial judge’s refusal to issue a requested instruction
only if “that instruction is legally correct, represents a theory of defense with [a] basis in the record
that would lead to acquittal, and the theory is not effectively presented elsewhere in the charge,”
United States v. Vasquez, 82 F.3d 574, 577 (2d Cir. 1996). Judge Sweet did not err in refusing to
instruct the jury, as Woolaston requested, that “venue is not proper if you find that there would be
no basis for venue in the Southern District of New York absent a Government-manufactured
connection.” App’x at 148-49. Because this formulation of the manufactured venue defense fails
to account for the concern over a distant district or other exceptional circumstances, it was not
“legally correct.” Vasquez, 82 F.3d at 577.

        II.     Entrapment

        Woolaston next argues that he was entrapped as a matter of law. We again disagree.

        Entrapment is an affirmative defense with two elements: “(1) government inducement of
the crime, and (2) lack of predisposition on the defendant’s part.” United States v. Bala, 236 F.3d


                                                   3
87, 94 (2d Cir. 2000) (quoting United States v. Salerno, 66 F.3d 544, 547 (2d Cir. 1995)). If, as
here, the defendant establishes inducement, “the prosecution must prove predisposition to commit
the crime beyond a reasonable doubt.” United States v. Kopstein, 759 F.3d 168, 173 (2d Cir. 2014).
Predisposition may be demonstrated through “(1) an existing course of criminal conduct similar to
the crime for which the defendant is charged, (2) an already formed design on the part of the
accused to commit the crime for which he is charged, or (3) a willingness to commit the crime for
which he is charged as evidenced by the accused’s ready response to the inducement.” Id. (quoting
United States v. Al-Moayad, 545 F.3d 139, 154 (2d Cir. 2008)). The evidence sufficiently
demonstrated Woolaston’s predisposition to commit the charged offenses. Williams testified that
Woolaston bragged to him about having a “crew” of nine people who helped him smuggle cocaine
from Jamaica. App’x at 786. Williams also testified that he later participated in Woolaston’s
scheme. In 2018, Woolaston suggested to Jerry, the government informant, that a previous drug
shipment had been seized by law enforcement and refused to finalize a plan without first “talking
to my team.” App’x at 1686. And while planning the final stages of the sham transaction,
Woolaston told Williams he was not afraid to “show [a] man my gun,” App’x at 1738, and
promised to “come in there blazing” if necessary, App’x at 829. A reasonable jury could conclude
that this evidence, and other evidence like it, evinced both Woolaston’s experience in narcotics
trafficking and his willingness to use guns in connection with it.

        We also affirm Judge Sweet’s jury instruction on entrapment. There is no material
difference between instructing the jury, as Judge Sweet did, that “[p]redisposition is measured
independently from the government’s inducement,” App’x at 1553, and instructing them, as
Woolaston requested, that “[t]he government cannot rely on conduct that was [in]duced by
government agents to prove that the defendant was predisposed to commit the charged crime,”
App’x at 1385. After all, it “would be impossible for the jury to measure predisposition
independently from the Government’s inducement if they rely on induced conduct.” Woolaston,
2020 WL 91488, at *10. Thus, Woolaston’s proposed instruction may have been “legally correct,”
but his challenge fails because his proposed instruction’s theory of defense was “effectively
presented elsewhere in the charge.” Vasquez, 82 F.3d at 577.

       III.    Evidentiary Rulings

          Finally, Woolaston requests a new trial on the grounds that Judge Sweet erred in (1)
admitting evidence of gun-related items found in a safe attributed to Woolaston and of previous
illegal firearms purchases Woolaston had made, and (2) excluding video excerpts of Williams’s
post-arrest interview with HSI investigators. We review evidentiary rulings “under a deferential
abuse of discretion standard.” United States v. McGinn, 787 F.3d 116, 127 (2d Cir. 2015). “But
even when an evidentiary ruling is ‘manifestly erroneous,’ the defendant will not receive a new
trial if admission of the evidence was harmless.” United States v. Siddiqui, 699 F.3d 690, 702 (2d
Cir. 2012) (citation omitted). We reject Woolaston’s evidentiary challenges.

        Judge Sweet properly admitted testimony about the gun paraphernalia found in the safe.
We have “approved the admission of firearms as evidence of narcotics conspiracies, because drug
dealers commonly keep firearms on their premises as tools of the trade.” United States v. Vegas,
27 F.3d 773, 778 (2d Cir. 1994) (citation and internal quotation marks omitted). The tools-of-the-
trade argument “applies with extra force” where, as here, there is evidence that the firearms are


                                                4
stored in the same container as drugs or drug paraphernalia. Id. at 779; App’x at 809 (“Q: What
happened to the cocaine? / A [Williams]: He put away some into his safe and he took some with
him. / Q: Who put some into his safe? / A: Tyrone [Woolaston].”). As for Woolaston’s previous
illegal firearms purchases, “evidence of . . . an existing course of criminal conduct similar to the
crime for which [the defendant] is charged” is probative of the defendant’s predisposition to
commit the crime. United States v. Brunshtein, 344 F.3d 91, 101 (2d Cir. 2003) (quoting Salerno,
66 F.3d at 547). Woolaston’s entrapment defense put his predisposition at issue. This testimony
was therefore relevant to the central question of whether Woolaston was “an unwary innocent”
ensnared by the government’s investigation or “an unwary criminal who readily availed himself
of the opportunity to perpetrate the crime.” Mathews v. United States, 485 U.S. 58, 63 (1988)
(internal quotation marks omitted).

         Finally, we decline to order a new trial because of Judge Sweet’s exclusion of portions of
Williams’s post-arrest interview. Although Woolaston should have been permitted to introduce
portions of the video to impeach Williams, the exclusion of that evidence does not warrant a new
trial. On cross examination of Williams and the HSI agents, Woolaston’s counsel was able to
explore the inconsistencies between Williams’s post-arrest interview and his direct examination at
trial, his lucidity during the post-arrest interview, and the fact—relevant to Woolaston’s argument
concerning Williams’s bias—that the government had offered him substantial benefits for
cooperating in the case against Woolaston. Given this, we cannot conclude that the video itself
would be more than “merely cumulative evidence.” United States v. Weiss, 930 F.2d 185, 199 (2d
Cir. 1991).

        We have considered all of Woolaston’s remaining arguments and find them to be without
merit. Accordingly, we AFFIRM the judgment of the district court.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 5